Title: Thomas Jefferson to William W. Hening, 11 March 1815
From: Jefferson, Thomas
To: Hening, William Waller


          Dear Sir Monticello Mar. 11. 15.
          Congress having concluded to replace by my library the one which they lost by British Vandalism, it is now become their property, and of course my duty to collect and put in place whatever belongs to it. this obliges me to request of you the return of the Vth vol. of my Collection of the Virginia laws, being that in which the Sessions acts were bound together. should there be in the volume any acts not yet published nor copied, you could perhaps have them copied within the time the library will still remain here, which will probably be yet two or three weeks. I had always expected that the library would have been valued volume by volume, in which case I meant to reserve these acts and journals of the legislature of Virginia: but instead of that they took it in a lump as it stood on the catalogue at a sum in gross, so that I cannot retain a single volume. be so good as to have it well packed and addressed to me by the mail stage to Milton.It would gratify me to learn how far you have got in the actual publication of the laws, how many more volumes there will be, and when you expect to compleat the whole publication. Accept the assurance of my esteem & respect.
          Th: Jefferson
        